DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-8 and 10-21 are allowed.
					Examiner’s Amendment
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Claim 1, line 4: Delete “layer located” and insert --- “layer, located” ---.
B.	Claim 1, line 6: Delete “at least partially” and insert --- “entirely” ---.
C.	Claim 17, line 9: Delete “at least partially” and insert --- “entirely” ---.
D.	Claim 20, line 9: Delete “at least partially” and insert --- “entirely” ---.

Authorization for this examiner's amendment was given in a telephone interview with Rose Keagy on 3-26-21.    
				Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations [A], [B] or [C] in a semiconductor die having a scribe seal, as follows:
[A] “the scribe seal including a metal stack having a first metal layer located proximate the top surface of the first layer; and a trench that is entirely filled with a sealant 
[B] “the scribe seal including a first metal stack having a first metal layer located proximate the top surface of the first layer; and a second metal stack having a second metal layer located proximate the top surface of the first layer; and a trench that is entirely filled with a sealant formed in at least one layer of the plurality of layers” and “the trench formed between a top surface of the first metal stack and a top surface of the second metal stack stacks, and a bottom of the trench in direct contact with an inter-layer dielectric”
[C] “the scribe seal including a first metal stack having a first metal layer located proximate the top surface of the first layer; and a second metal stack having a second metal layer located proximate the top surface of the first layer; and a trench that is entirely filled with a sealant formed in at least one layer of the plurality of layers” and “the.trench extending below a plane corresponding to a top surface of the first metal layer of the first metal stack and the trench laterally separated from the first metal layer”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.